DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 1 June 2022 has been entered. Claims 1-12 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle et al (US 2,670,922) in view of Ittlinger et al (US 2008/0047621).
Regarding Claim 1, Carlisle et al disclose a check valve (Figures 1-3).  The valve comprising: 
a seat member (4, 12 and 13) at a channel of a fluid (through 1), the seat member including a large-diameter portion (through 13), a small-diameter portion (through 4), and a seat portion (12), the large-diameter portion and the small-diameter portion being at an inner periphery of the seat member (along the flow path as seen in Figure 2), the seat portion being between the large-diameter portion and the small-diameter portion (Figure 2); 
a valve element (10) pressed against the seat portion to close the channel (Figure 2), the valve element including a valve head portion (11) and a guide portion (generally at 30), the guide portion (30) being farther from the seat portion (12) than the valve head portion (11; Figure 2), and the guide portion having a diameter larger than the valve head portion (Figure 2); and 
a casing (1 generally) including a valve chest (within 35) accommodating the valve element such that the valve element is movable in an axial direction (Figure 2), wherein: 
the large-diameter portion has an inner diameter larger than an outer diameter of the valve element which enters into the large-diameter portion in the axial direction (at 40 as seen in Figure 2); 
a smallest space through which the fluid flows downstream of the seat portion is between the large-diameter portion and the valve head portion of the valve element (through 13; Figure 2); 
the diameter of the large-diameter portion is equal to or less than 1.2 times the diameter of the valve element (Figure 2); and 
a downstream end of the smallest space toward the valve chest is open when the valve head portion is in contact with the seat portion (Figure 2 at the cutout of 13),
but fails to expressly disclose where the smallest space extends continuously from the seat portion and is parallel to the axial direction.
Ittlinger et al teach a check valve (Figure 1) with a seat member (9), a valve element (11), a casing (1) with a valve chest (within 4) with a smallest space through which the fluid flows downstream of the seat portion is between the large-diameter portion and the valve head portion of the valve element (within 18) where the smallest space extends continuously from the seat portion and is parallel to the axial direction (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlisle et al to incorporate the teachings of Ittlinger et al to provide for where the smallest space extends continuously from the seat portion and is parallel to the axial direction.  Doing so would be combining prior art elements according to known methods (the valve structure of the valve of Ittlinger et al with the valve of Carlisle et al) to yield predictable results (to allow the valve head to be protected within the smallest space). Additionally, it would have been an obvious matter of design choice to provide for where the smallest space extends continuously from the seat portion and is parallel to the axial direction, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 2, Carlisle et al disclose a check valve (Figures 1-3).  The valve comprising: 
a seat member (4, 12 and 13) at a channel of a fluid (through 1), the seat member including a large-diameter portion (through 13), a small-diameter portion (through 4), and a seat portion (12), the large-diameter portion and the small-diameter portion being at an inner periphery of the seat member (along the flow path as seen in Figure 2), the seat portion being between the large-diameter portion and the small-diameter portion (Figure 2); 
a valve element (10) pressed against the seat portion to close the channel (Figure 2), the valve element including a valve head portion (11) and a guide portion (generally at 30), the guide portion (30) being farther from the seat portion (12) than the valve head portion (11; Figure 2), and the guide portion having a diameter larger than the valve head portion (Figure 2); and 
a casing (1 generally) including a valve chest (within 35) accommodating the valve element such that the valve element is movable in an axial direction (Figure 2), wherein: 
the large-diameter portion has an inner diameter larger than an outer diameter of the valve element which enters into the large-diameter portion in the axial direction (at 40 as seen in Figure 2); 
a smallest space through which the fluid flows downstream of the seat portion is between the large-diameter portion and the valve head portion of the valve element (Figure 2); 
a peripheral wall of the large-diameter portion includes an additional passage having a sectional area that increases from an upstream side toward a downstream side along flow of the fluid (at the cutout of 13 on the downstream side); and 
a downstream end of the smallest space toward the valve chest is open when the valve head portion is in contact with the seat portion (Figure 2 at the cutout of 13),
but fails to expressly disclose where the smallest space extends continuously from the seat portion and is parallel to the axial direction.
Ittlinger et al teach a check valve (Figure 1) with a seat member (9), a valve element (11), a casing (1) with a valve chest (within 4) with a smallest space through which the fluid flows downstream of the seat portion is between the large-diameter portion and the valve head portion of the valve element (within 18) where the smallest space extends continuously from the seat portion and is parallel to the axial direction (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlisle et al to incorporate the teachings of Ittlinger et al to provide for where the smallest space extends continuously from the seat portion and is parallel to the axial direction.  Doing so would be combining prior art elements according to known methods (the valve structure of the valve of Ittlinger et al with the valve of Carlisle et al) to yield predictable results (to allow the valve head to be protected within the smallest space). Additionally, it would have been an obvious matter of design choice to provide for where the smallest space extends continuously from the seat portion and is parallel to the axial direction, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claims 4-6, Carlisle et al disclose where an end portion of the large-diameter portion opposite to the seat portion (the bottom portion as seen in Figure 2) is curved as to spread outward in a radial direction as the end portion of the large-diameter portion extends away from the seat portion (from 12 as seen in Figure 2).
Regarding Claims 7-8, Carlisle et al disclose where the smallest space extends in the axial direction of the valve element (along the length of 13).
Regarding Claims 9-12, Carlisle et al disclose where an axial length of the smallest space is longer than a radial length of the smallest space (Figure 2).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Carlisle et al (US 2,670,922) in view of Ittlinger et al (US 2008/0047621).
Regarding Claim 3, Carlisle et al discloses all essential elements of the current invention as discussed above except where the additional passage comprises a plurality of additional passages arranged symmetrically about a center axis of the large-diameter portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for where the additional passage comprises a plurality of additional passages arranged symmetrically about a center axis of the large-diameter portion, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753